UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6635



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


KENNETH EUGENE MCDANIEL,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-94-111, CA-00-90-3-MU)


Submitted:   August 31, 2001                 Decided:   October 9, 2001


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Eugene McDaniel, Appellant Pro Se.    Brian Lee Whisler,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Eugene McDaniel appeals from the district court’s

order denying his motion to amend his 28 U.S.C.A. § 2255 (West

Supp. 2001) motion.   Our review of the record discloses no revers-

ible error.   Accordingly, we deny a certificate of appealability

and dismiss the appeal on the reasoning of the district court.

United States v. McDaniel, Nos. CR-94-111; CA-00-90-3-MU (W.D.N.C.

filed Mar. 21, 2001; entered Mar. 23, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2